Citation Nr: 0623712	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-05 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extension for a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond March 31, 2002, 
based upon a period of convalescence following surgery for 
the appellant's service-connected urethral stricture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, in which the RO denied a temporary 
total evaluation under 38 C.F.R. § 4.30.  The appellant, who 
had active service from January 1956 to October 1957, 
appealed that decision to the BVA.  A subsequent rating 
decision dated in January 2003 granted a temporary total 
evaluation for the period from February 8, 2002 to March 31, 
2002.  However, the appellant continued to express 
disagreement with the assigned evaluation period, contending 
that the temporary total evaluation should extend beyond 
March 31, 2002.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The Board remanded the case in January 2005 in order for the 
appellant to be afforded a hearing before the RO.  This 
hearing occurred in April 2005.  Subsequently, the RO issued 
two Supplemental Statements of the Case dated in July 2005 
and February 2006.  The case was then returned to the Board 
for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A temporary total evaluation was assigned under 38 C.F.R. 
§ 4.30 for the period from February 8, 2002 until March 31, 
2002 based on surgical treatment of the urethra requiring 
convalescence.

3.  Convalescence following surgical treatment of the urethra 
beyond March 31, 2002 is not shown.



CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery on 
the appellant's service-connected urethral stricture 
disability beyond March 31, 2002, have not been met. 38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
extension of temporary total evaluation benefits beyond March 
31, 2002, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in April 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The April 2005 letter informed the appellant of the 
type of information or evidence that was needed to support 
his temporary total evaluation claim; and asked the appellant 
to send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(Pelegrini II); see also letters from the RO 
to the appellant dated in November 2002 and January 2003.   

Although the April 2005 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional Supplemental Statements of the case were provided 
to the appellant in July 2005 and February 2006. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent a 
VA examination in January 2003. 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for an extension of 
temporary total evaluation benefits beyond March 31, 2002, 
any questions as to the appropriate effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

B.  Law and Analysis 

The appellant is service connected for urethral stricture 
with postoperative urethroplasty and erectile 
dysfunction. See March 19923 rating decision.  He has had a 
long history of urethral stricture disease and has undergone 
several surgical procedures for this disability. See rating 
decisions dated in September 1981, June 1986, July 1991, 
March 1993, March 1996 and June 1999.  In anticipation of 
surgery, the appellant submitted a request for a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30 based on a 
period of convalescence following surgery. See January 2002 
statement in support of claim; 38 C.F.R. § 4.30(a).  
Thereafter, on February 8, 2002, the appellant underwent a 
Direct Vision Internal Urethrotomy (DVIU). February 2002 
operative report.  In a January 2003 rating decision, the RO 
granted a temporary total evaluation for the period from 
February 8, 2002 to March 31, 2002; and thereafter restored 
the appellant's original disability evaluation.  

The appellant asserts entitlement to an extension of his 
temporary total evaluation beyond March 31, 2002 on the basis 
that he was under medical care for at least 60 days post-
surgery; and because he experienced post-operative residuals 
that included pain and continued voiding. See July 2002 
notice of disagreement.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the preponderance of the evidence does not support 
an extension of the appellant's temporary total evaluation 
under 38 C.F.R. § 4.30.  As such, the appeal must be denied. 

Under the applicable criteria of 38 C.F.R. § 4.30, a 
temporary total disability rating will be assigned, effective 
from the date of a hospital admission and continuing for a 
period of one, two, or three months from the first day of the 
month following such hospital discharge, if the hospital 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. Id.  Under 38 C.F.R. § 4.30(b), a total rating 
of one, two, or three months beyond the initial three months 
may be extended under any of the three conditions above.  
Extensions of one or more months up to six months beyond the 
initial six months period may also be made upon approval of 
the Adjudication Officer. Id. 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Appeals for Veterans Claims (the "Court"), 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state." 
Id., citing Webster's Medical Desk Dictionary 606 (1986).  In 
other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  

In this case, the Board has considered the appellant's 
contentions that additional convalescence was required beyond 
March 31, 2002 based upon continued medical care and severe 
post-surgery residuals.  However, the appellant's claim has 
limited merit because he has presented no medical evidence to 
support his contentions.  In this regard, the Board observes 
that the record on appeal shows that the appellant's surgery 
occurred on February 8, 2002. February 8, 2002 operative 
report.  According to his operative report, the appellant 
tolerated the surgical procedure well, and was found to be in 
stable condition post-surgery. Id.  His recovery in the post-
anesthesia care unit was listed as routine and uneventful. 
February 8, 2002 VA medical records.  He was reported to be 
continent of urine and had an in-dwelling catheter in use at 
that time. Id.   

The day following surgery, the appellant was able to void in 
a urinal. February 9, 2002 VA medical records.  His 
assessment was listed as good; and he was reported to be 
"recovering expectantly." Id.  Thereafter, the appellant 
was instructed on how to perform his own catheterization 
procedure, was provided antibiotics and with pain medication.  
He was discharged on February 9, 2002, at which time the 
appellant stated that he would return to VA in 4 to 5 days to 
pick up supplies from the prosthetic pharmacy. Id.  In this 
regard, the appellant's medical records reveal that he had a 
medical appointment scheduled for February 19, 2002 with the 
pharmacy. See VA medical record dated February 16, 2002.  
Additional appointments for the appellant were also made, 
specifically with an eye resident and the podiatry clinic in 
April 2002 and with his primary care VA provider in July 
2002. Id.; July 2002 VA medical records.  However, no follow-
up appointments were made with the genitourinary clinic (the 
"GU clinic") at that time. 

It appears that the appellant was first seen for surgical 
follow-up treatment on March 21, 2002 at the GU clinic. See 
VA medical appointment list records dated in March 2002.  He 
was noted at that time to have a history of DVIU and 
urethroplasty; and was found to have a good scar from his 
surgery. See March 2002 VA medical records.  The medical 
provider noted that the appellant voided during his visit; 
and that he had a post-void urine residual of 23 cc. Id.  
According to the appellant's list of medical appointments, he 
was supposed to see his primary care medical provider once in 
April 2002, and was also supposed to return to the GU clinic 
once in June 2002. Id.  However, both appointments were 
cancelled by the clinic. See VA medical appointment list 
dated from November 1988 to April 2003.  
Thereafter, the appellant was seen on July 1, 2002 in the GU 
clinic, where it was noted that he had problems with erectile 
dysfunction and had a post-void residual of 27 cc. July 2002 
VA medical records.  Later that same month, the appellant was 
seen by his primary care doctor for a prosthetics request. 
Id.  Thereafter, he had two scheduled appointments in the GU 
clinic for August 2002 and September 2002, both of which were 
cancelled. See VA medical appointment list dated from 
November 1988 to April 2003.  His next scheduled appointments 
with his primary care provider and the GU clinic were not 
until April 2003. Id.    

Thus, a review of the above-referenced medical records dated 
after March 31, 2002 does not indicate that additional 
convalescence was warranted.  The appellant was neither seen 
nor treated in April, May or June 2002 in connection with his 
February 8, 2002 surgery.  When examined in July 2002, he was 
found to have a post-void residual of 27 cc.  Other than 
erectile dysfunction, a disability for which the appellant is 
separately service-connected, no medical problems were noted. 
September 2003 rating decision.  While the appellant 
testified at his Board hearing that he developed an infection 
post-surgery (April 2005 hearing transcript, pgs. 2-3), the 
Board observes that his medical records do not reveal such an 
infection or that the appellant was treated for such an 
infection.  In order to substantiate his claim, the appellant 
was given the opportunity to obtain a statement from his 
doctor detailing his postoperative course. January 2003 
letter from the RO to the appellant, p. 2.  However, he 
failed to obtain such a statement, instead signing the 
document himself and returning it to the RO. January 2003 
statement in support of claim.  Since the appellant, as a 
layman, has not been shown to have requisite training or 
expertise to offer an opinion that requires medical 
expertise, the January 2003 statement is not probative to the 
analysis of this claim. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In addition, the evidence does not show that the appellant 
developed severe postoperative residuals (such as 
incompletely healed surgical wounds) or that the residuals of 
his surgery necessitated house confinement.  In this regard, 
the appellant testified that he experienced problems with 
both urination and urinary drainage post-surgery. See April 
2005 hearing transcript, pgs. 1-2, 7-8.  As a result of these 
problems, he testified that he felt basically confined to his 
home. Id., p. 8.  While the appellant's urination and urinary 
drainage difficulties were confirmed during his January 2003 
VA examination, his medical records do not reveal those 
difficulties constitute post-surgical residuals rather than 
symptomatology associated with the appellant's disability. 
See VA medical records dated form February 2002 to November 
2002; January 2003 VA examination report.  In this regard, 
the Board observes that a total rating based on convalescence 
is not appropriate simply on the basis that the underlying 
disability continues to be symptomatic, or becomes worse, 
following a surgery.  The appropriate schedular rating is 
intended to cover the situation.  In this case, the schedular 
rating compensates the appellant for the symptomatology 
discussed above as the disability rating for his service-
connected urethral stricture was increased from 40 percent to 
60 percent based in large part upon this symptomatology. See 
January 2003 rating decision, p. 7.  As such, there are no 
post-surgery residuals for which the appellant can be 
compensated.  Consequently, there is no legal basis for 
providing the benefits the appellant seeks; and an extension 
of a temporary total evaluation is not warranted.  

The Board thus concludes that the preponderance of the 
evidence is against the appellant's claim for an extension of 
his temporary total evaluation beyond March 31, 2002 based on 
a period of convalescence following surgery.  The Board has 
considered the doctrine of reasonable doubt; however, since 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. See 38 U.S.C.A. § 
5107(b).




ORDER

An extension of a temporary total evaluation under 38 C.F.R. 
§ 4.30 beyond March 31, 2002 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


